Citation Nr: 1615960	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to an initial compensable disability evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The December 2008 rating decision declined to reopen previously denied claims of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, and hepatitis.  The former claim was reopened in the Board's January 2015 decision, and remanded for development.  The November 2011 rating decision granted service connection for hepatitis C, and assigned the non-compensable rating that has been appealed by the Veteran.  That claim was remanded by the Board for development, as well, in January 2015.  

The Veteran's December 2011 substantive appeal for his mental health disability requested a hearing at the Board's central office in Washington, DC.  However, a December 2014 memorandum from the Veteran's representative stated that this request could not be confirmed, and that the VA Form 9 for the Veteran's hepatitis claim, which declined a Board hearing, is therefore controlling.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis C has not resulted in intermittent fatigue, malaise, and anorexia, or; incapacitating episodes having a total duration of at least one week.  




CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  The Veteran stated in an October 2011 statement, translated in October 2014, that records from Doctors L.H. and S.O. were unavailable.  The Veteran was afforded VA medical examinations June 2011 and in July 2015 for his claim.  There is no argument or indication that the examinations are inadequate.  Rather, they detailed the current severity of hepatitis C.  For this reason, the latter examination was also in substantial compliance with the Board's January 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

The Veteran is seeking an initial compensable rating for his hepatitis C.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Hepatitis C is rated under DC 7354, which provides that a noncompensable evaluation is assigned when the disability is non-symptomatic.

A rating of 10 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354.

A rating of 20 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  

A rating of 40 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  

A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  

A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

The Board has carefully reviewed the Veteran's private treatment records and his VA examinations and treatment records.  The Board will give the Veteran the benefit of the doubt as to whether he has serologic evidence of hepatitis C infection; a February 2011 primary care record notes that hepatitis C was confirmed by RIBA, or recombinant immunoblot assay.  An earlier record, from June 2010, also noted minimal detection of a viral load.  

However, the Veteran is not entitled to a compensable rating, inasmuch as there is no evidence of any signs and symptoms due to hepatitis C.  The June 2011 VA examination revealed no evidence of malnutrition or portal hypertension.  The abdominal examination was normal, and there were no other signs of liver disease.  No symptomology was reported.  The July 2015 VA examination revealed no signs or symptoms attributable to chronic or infectious liver diseases.  The liver was of normal size and continuous medication was not required.  The Veteran did not have signs or symptoms attributable to cirrhosis.  

A review of the Veteran's VA and private treatment records also finds no intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week.  While an October 2011 record noted arthralgia due to the Veteran's history or hepatitis C, there is no evidence that this was part of an incapacitating episode, or, even if there was an incapacitating episode, that it lasted at least one week.  This is the only reference to hepatitis-related arthralgia in the Veteran's records.  Lay statements submitted by the Veteran also did not discuss such hepatitis symptomology.  

In summary, the Board finds that the Veteran is not entitled to an initial compensable rating.  In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As noted above, there is no evidence of cirrhosis or malignancy of the liver.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has no impairment due to his service connected hepatitis, and this is contemplated by his non-compensable rating.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

The Veteran's entitlement to a total disability rating based on individual unemployability is not at issue, inasmuch as there is no assertion or evidence that his hepatitis C renders him unemployable.  Rather, the Veteran's first VA examination reported that he was unemployed because he was unable to find a job.  The July 2015 examiner stated that the Veteran's liver condition did not impact his ability to work.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An initial compensable rating for hepatitis C is denied.


REMAND

In the Board's January 2015 remand, the Board directed that the Veteran be sent a letter asking him to provide as many details as possible about when and where any in-service mental health treatment took place, including the date or dates of the treatment and the name and location of the facility.  If the Veteran responded, the AOJ was told to attempt to locate these records and then schedule the Veteran for a VA mental health examination.  

The Veteran provided the details of his treatment history in August 2015, after his examination had been performed.  In his correspondence, he stated, in pertinent part, that he received mental health treatment at the Illesheim Military Hospital in Germany in 1974; the Nuremberg Military Hospital in Germany in 1975; at the Fort Gordon Military Hospital in 1976; at the North Central and Beth Israel hospitals in 1992, in New York ; the Montefiore Hospital in 1994; Dr. C.C.G. from 1977 to 1991 and 2004 to 2007; and Dr. J.C.G. from 1997 to 2003.  While the Veteran also noted treatment from Dr. S.O., the former informed VA in his March 2011 statement that these records were unavailable.  

No efforts were made to request records from the facilities in question.  Therefore, remand is necessary for an attempt to obtain treatment records.  To conduct a meaningful search for service hospital records, the date of inpatient admission should be estimated within a three month period.  If additional records are received, an addendum opinion should be requested from the examiner who provided the July 2015 examination, to see if these new documents change his opinion.  VA documents from after October 29, 2013, should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations from the Veteran and an estimate of the months of inpatient treatment at service hospitals (within a three month window), request outstanding mental health records, to specifically include VA records from after October 29, 2013; and record from Illesheim Military Hospital in Germany in 1974; the Nuremberg Military Hospital in Germany in 1975; at the Fort Gordon Military Hospital in 1976; at the North Central and Beth Israel hospitals in 1992; the Montefiore Hospital in 1994; Dr. C.C.G. from 1977 to 1991 and 2004 to 2007; and Dr. J.C.G. from 1997 to 2003.

2.  If any such records are obtained, obtain an addendum opinion from the examiner who conducted the Veteran's July 2015 examination, if available.  The examiner should review the Veteran's claims file, to specifically include the new records, and offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that an acquired psychiatric disorder is related to or had its onset in service.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the lay statements provided by the Veteran.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


